OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Notwithstanding an erroneous reference to a "fatal taint” *904standard of review, it is clear that the New York City Commission on Human Rights concluded, based upon sufficient evidence (Administrative Code of City of New York, § Bl-9.0), that the unsatisfactory rating given respondent Schriber was not based upon legitimate nondiscriminatory grounds but, rather, upon grounds discriminatory in nature. (See Matter of Maloff v Commission on Human Rights [Anilyan], 46 NY2d 908 [decided herewith]; Matter of Pace Coll, v Commission on Human Rights, 38 NY2d 28, 40.) Inasmuch as the damages awarded by the commission were intended to compensate respondent for the retaliatory practices of appellant Maloff rather than as compensation for the unsatisfactory rating received by respondent, they were properly ordered. In sustaining this award, we reject appellant MalofFs contention that the commission lacked the authority to award damages against him in his individual capacity. The commission has wide discretion in formulating remedial relief to prevent discrimination. (Cf. New York Inst. of Technology v State Div. of Human Rights, 40 NY2d 316, 324-325.) On the facts before us, we cannot say that the commission erred as a matter of law. (Id., at p 325.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order affirmed.